DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 5 and 7 – 20 are pending.

Response to Arguments
Applicant's arguments filed 6 April 2021 have been fully considered but they are not persuasive.
Applicant states that amended independent claims 1 and 11 include subject matter indicated as allowable in the previous office action with respect to dependent claim 7, and are therefore in condition for allowance.  However, the Examiner respectfully disagrees.  The previous office action stated that the whole of dependent claim 7, in combination with all the limitations of the base claim and any intervening claims, would be allowable if rewritten into independent form.  Applicant has instead amended only a portion of dependent claim 7 and intervening claim 6 into the independent claims.  As such, Applicant’s amendments do not encompass the same scope as the subject matter indicated as allowable in the previous office action.  Therefore, in light of the applied prior art presented in the rejections below, independent claims 1 and 11 are not in condition for allowance.

Applicant’s amendments have removed the previous rejection under 35 U.S.C 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 3, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,832,303 (hereinafter Tanaka) in view of US Patent No. 8,380,943 (hereinafter Shaeffer).
As per claim 1, Tanaka teaches a system applicable to a data processing system comprising at least one memory system (Tanaka; Figure 7 Item 700) which is operatively engaged and disengaged from a host (Tanaka; Figure 7 Item 755) or from another memory system and the host transmitting commands into the at least one memory system, the system comprising a metadata controller (Tanaka; Figure 7 Item 760) configured to generate a map table for an available address range (Tanaka; Col 9 Lines 29 – 34) and a reallocation table for indicating an allocable address range in the map table (Tanaka; Col 9 Lines 37 – 41, Col 10 Lines 22 – 29), the metadata controller allocating the allocable address range to the at least one memory system when the at least one memory system is operatively engaged to the host or to another memory system (Tanaka; Col 9 Lines 4 – 15), or release an allocated range for the at least one memory system such that the allocated range becomes the allocable address range when the at least one memory system is operatively disengaged from the host or the another memory system (Examiner’s note: The alternative language does not require the prior art teach both the allocating and releasing steps in order to meet all the claim limitations).
Tanaka does not teach an interface controller configured to monitor whether the at least one memory system is operatively engaged with the system, wherein the interface controller provides the at least one memory system with a first signal to check whether the at least one memory system is operable or a second signal to check whether the at least one memory system is capable of data communication with the system.
However, Shaeffer teaches a memory system including an interface controller configured to monitor whether the at least one memory system is operatively engaged with the system, wherein the interface controller provides the at least one memory system with a first signal to check whether the at 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Tanaka to include the signaling because doing so allows for determining how many memory systems are connected to the system (Shaeffer; Col 4 Lines 51 – 62).

As per claim 3, Tanaka also teaches wherein the system includes the host transmitting a read, write, or erase command into the at least one memory system (Tanaka; Col 7 Lines 30 – 35).

As per claim 10, Tanaka also teaches wherein the metadata controller is configured to allocate the allocable address range to the at least one memory system by a size corresponding to a storage capacity of the at least one memory system according to an order of the allocable address range stored in the reallocation table (Tanaka; Col 4 Lines 40 – 46).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,832,303 (hereinafter Tanaka) in view of US Patent No. 8,380,943 (hereinafter Shaeffer), and further in view of US Patent Application Publication No. 2016/0378652 (hereinafter Takeda).
As per claim 2, Tanaka in combination with Shaeffer teaches the system as described per claim 1 (see rejection of claim 1 above).  Tanaka also teaches wherein the system and the at least one memory system are operatively engaged with a same host (Tanaka; Figure 7 Item 755).

However, Takeda teaches a memory system including a high priority memory system (Takeda; Figure 1 Items 6 and 7, Figure 2 Items 6 and 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Tanaka in combination with Shaeffer to include the high priority memory because doing so is well-known in the art of computer memory systems and hierarchies.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,832,303 (hereinafter Tanaka) in view of US Patent No. 8,380,943 (hereinafter Shaeffer), and further in view of US Patent No. 9,086,957 (hereinafter Cordero).
As per claim 4, Tanaka in combination with Shaeffer teaches the system as described per claim 1 (see rejection of claim 1 above).
Tanaka in combination with Shaeffer does not teach a metadata translator configured to perform address translation based on the map table.
However, Cordero teaches a memory system comprising an address translation based on a map table (Cordero; Col 16 Lines 49 – 63).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Tanaka in combination with Shaeffer to include the address translation because doing so is well-known and widely used in the art of memory systems.


Tanaka in combination with Shaeffer does not teach wherein the map table includes mapping information used for translating a logical address into a physical address.
However, Cordero teaches a memory system comprising logical to physical address translation based on a map table (Cordero; Col 16 Lines 49 – 63).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Tanaka in combination with Shaeffer to include the address translation because doing so is well-known and widely used in the art of memory systems.

Claims 11 – 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,782,895 (hereinafter Hsieh) in view of US Patent No. 8,380,943 (hereinafter Shaeffer).
As per claim 11, Hsieh teaches a memory system comprising: a memory device including a first region storing metadata (Hsieh; Figure 2 Item 200); and a controller (Hsieh; Figure 2 Item 204) operatively engaged with a host (Hsieh; Figure 2 “Host”) and at least one other memory system (Hsieh; Figure 2 Item 202) and configured to store or delete the metadata in the memory device (Hsieh; Figure 3 Item 306), wherein the metadata is controlled by a map table for an available address range and a reallocation table for an allocable address range within the available address range (Hsieh; Figure 3 Item 308), and wherein the map table includes mapping information for data stored in the at least one other memory system (Hsieh; Figure 4).
Hsieh does not teach wherein the controller provides another memory system with a first signal to check whether the another memory system is operable or a second signal to check whether the another memory system is capable of data communication with the system.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Hsieh to include the signaling because doing so allows for determining how many memory systems are connected to the system (Shaeffer; Col 4 Lines 51 – 62).

As per claim 12, Hsieh also teaches wherein the mapping information represents relationship between a logical address and a physical address (Hsieh; Col 2 Lines 66 – Col 3 Line 20).

As per claim 13, Hsieh also teaches wherein the memory device further includes a second region storing user data (Hsieh; Figure 1 “data”), and wherein the map table includes mapping information for the user data (Hsieh; Figure 4).

Allowable Subject Matter
Claims 7 – 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14 – 20 are allowable.
The following is a statement of reasons for the indication of allowable subject matter: 
including all of the limitations of the base claim and any intervening claims because the prior art of record fails to teach or suggest alone or in combination wherein the second signal is transmitted into the at least one memory system when there is no response to the first signal preset number of times, as required by dependent claim 7, in combination with the other claimed limitations (emphasis added).  The prior art of record teaches monitoring whether a memory is connected with a system, but does not teach the specific signaling technique utilized by the claimed invention.
Claims 8 and 9 would also be allowable because of their dependence upon allowable dependent claim 7.

Claims 14 – 20 are allowable because the prior art of record fails to teach or suggest alone or in combination add a first address range allocated for the plurality of memory systems as the allocable address range in the reallocation table according to the monitoring result, as required by independent claim 14, in combination with the other claimed limitations (emphasis added).  The prior art of record teaches monitoring a memory connection and generating a map table for the memory, but does not teach adding an address range allocated for the plurality of memory systems to the allocable address range according to the monitoring result, as required by independent claim 14.
Claims 15 – 20 are also allowable because of their dependence, either directly or indirectly, upon allowable independent claim 14.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD B FRANKLIN whose telephone number is (571)272-0669.  The examiner can normally be reached on M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/RICHARD B FRANKLIN/Examiner, Art Unit 2181          

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181